DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged or paper submitted under 35 U.S.C. 119(a)-(d), which papers have been places of record in the file.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/21/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were submitted on 08/14/202.  These drawings are reviewed and accepted by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.
Regarding claim 1, the apparatus claim recites “an information processing apparatus comprising: an interface control unit…”, the interface control unit being the only element, thus failing to recite a combination of elements as required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 19, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) an information processing method, which is a process. This judicial exception is not integrated into a practical application because the steps can be performed by a human and the processor is performing generic computer functions. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the processor, which is recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.

Claims 1, 19, and 20 recite, in part, an interface control unit that switches a user interface to be used by a first user at least between a first user interface using voice and a second user interface different from the first user interface on the basis of environmental information. Nothing in the claim precludes the determining step from practically being performed by a human. The processor is recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. Therefore, the claim as a whole does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a computer program per se.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 10, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boettcher et al. (US 20160357380 A1).

Regarding claim 1, 19, and 20, Boettcher teaches:
“an interface control unit that switches a user interface to be used by a first user at least between a first user interface using voice and a second user interface different from the first user interface on the basis of environmental information” (par. 0019; ‘. For example, the alternative human interface in a bright light environment can rely upon non-visual interface modes such as a haptic interface mode, an audio interface mode, an inertial interface mode, and so on used singly or in combination. It should be noted that the environmental factors considered when determining an appropriate alternative human interface can include those external to the electronic device such as ambient light, ambient sound, and context of use.’; par. 0022; ‘It should be noted that the MMHI can utilize discrete interface modes individually or in combination. The discrete interface modes can include at least a visual interface mode, haptic interface mode, an audio interface mode, a speech/sound recognition interface, and an inertial interface mode.’).

Regarding claim 2 (dep. on claim 1), Boettcher further teaches:
“wherein the environmental information includes at least one of a detection result of a degree of concentration of the first user, a detection result of a distance between an output unit that outputs information relating to the user interface or a sensor unit that performs sensing regarding the first user and the first user, a detection result of a posture of the first user, a detection result regarding awareness of the first user, an estimation result of a behavior purpose of the first user, a detection result of a fatigue level of the first user, a detection result regarding a visual field of the first user, information indicating a usage status of a voice input by the first user, a sensing result of an ambient noise of the output unit or the sensor unit, information indicating approval or disapproval regarding a voice usage of the first user by other users located around the first user, information indicating a status of the other users, and information indicating approval or disapproval regarding a voice usage of the first user by other users while the first user is using a virtual reality application” (par. 0019; ‘. For example, the alternative human interface in a bright light environment can rely upon non-visual interface modes such as a haptic interface mode, an audio interface mode, an inertial interface mode, and so on used singly or in combination. It should be noted that the environmental factors considered when determining an appropriate alternative human interface can include those external to the electronic device such as ambient light, ambient sound, and context of use.’).

Regarding claim 3 (dep. on claim 2), Boettcher further teaches:
“wherein the second user interface is a graphical user interface, a touch user interface, a line-of-sight user interface, or a gesture user interface” (par. 0022; ‘The discrete interface modes can include at least a visual interface mode, haptic interface mode, an audio interface mode, a speech/sound recognition interface, and an inertial interface mode. For example, the visual interface mode can utilize a display to present visual indicia, such as icons included in a graphical human interface that can assist the user with interacting with the portable computing device.’).

Regarding claim 4 (dep. on claim 3), Boettcher further teaches:
“wherein the second user interface is the graphical user interface” (par. 0022; ‘The discrete interface modes can include at least a visual interface mode, haptic interface mode, an audio interface mode, a speech/sound recognition interface, and an inertial interface mode. For example, the visual interface mode can utilize a display to present visual indicia, such as icons included in a graphical human interface that can assist the user with interacting with the portable computing device.’).

Regarding claim 7 (dep. on claim 3), Boettcher further teaches:
“wherein the interface control unit switches the user interface to be used by the first user at least between the first user interface and the second user interface further on the basis of attribute information of the first user” (ability of the user to interact, par. 0031; ‘ If the ability of the user to interact with tablet device 200 is determined to be less than a threshold value, then processor 102 in cooperation with MMHI engine106 can update MMHI 108 in such a way as to preserve the ability of the user to interact with tablet device 200.’).

Regarding claim 10 (dep. on claim 3), Boettcher further teaches:
“wherein the environmental information includes the sensing result of the ambient noise of the output unit or the sensor unit, in a case where a sensed volume of the ambient noise of the output unit or the sensor unit is equal to or greater than a predetermined threshold, the interface control unit switches the user interface to be used by the first user to the second user interface, and in a case where the sensed volume of the ambient noise of the output unit or the sensor unit is less than the predetermined threshold, the interface control unit switches the user interface to be used by the first user to the first user interface” (par. 0019; ‘. For example, the alternative human interface in a bright light environment can rely upon non-visual interface modes such as a haptic interface mode, an audio interface mode, an inertial interface mode, and so on used singly or in combination. It should be noted that the environmental factors considered when determining an appropriate alternative human interface can include those external to the electronic device such as ambient light, ambient sound, and context of use.’; par. 0031; ‘Processor 102 can use the indication of the detected environmental factors to evaluate a current state of the local environment and, in turn, determine an ability of a user to interact with tablet device 200. If the ability of the user to interact with tablet device 200 is determined to be less than a threshold value, then processor 102 in cooperation with MMHI engine106 can update MMHI 108 in such a way as to preserve the ability of the user to interact with tablet device 200.’).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boettcher in view of Priya et al. (US 20190205513 A1).

Regarding claim 5 (dep. on claim 3), Boettcher does not expressly teach:
“wherein the interface control unit switches the user interface to be used by the first user at least between the first user interface and the second user interface further on the basis of a determination result as to which user interface is allowed to be used by the first user by a service or application to be used by the first user.”
In a similar field of endeavor (user interface), Priya teaches:
“wherein the interface control unit switches the user interface to be used by the first user at least between the first user interface and the second user interface further on the basis of a determination result as to which user interface is allowed to be used by the first user by a service or application to be used by the first user” (par. 0044; ‘FIG. 4 illustrates a method of competency based fraud detection. At 410, user interactions of the user interface are monitored on the user device. At 420, the user proficiency is updated according to the user interactions of the user device. At 430, a change in user proficiency is determined. For example, the user proficiency changes according to different users or increased experience by the authorized user with the user interface.’).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Boettcher’s method of determining an appropriate alternative human interface by incorporating Priya’s authorization method in order to allow users to use certain interfaces. The combination tailors the user interface according to the capability of each individual user. (Priya: par. 0007)

Regarding claim 6 (dep. on claim5), the combination of Boettcher in view of Priya further teaches:
“wherein when the service or application that is being used by the first user determines to allow the first user to use any user interface, the interface control unit decides to allow the first user to use the user interface” (Priya: par. 0044; ‘FIG. 4 illustrates a method of competency based fraud detection. At 410, user interactions of the user interface are monitored on the user device. At 420, the user proficiency is updated according to the user interactions of the user device. At 430, a change in user proficiency is determined. For example, the user proficiency changes according to different users or increased experience by the authorized user with the user interface.’).

Regarding claim 8 (dep. on claim 7), Boettcher does not expressly teach:
“wherein the interface control unit switches the user interface to be used by the first user at least between the first user interface and the second user interface further on the basis of a proficiency level of the first user for the first user interface or the second user interface.”
In a similar field of endeavor (user interface), Priya teaches:
“wherein the interface control unit switches the user interface to be used by the first user at least between the first user interface and the second user interface further on the basis of a proficiency level of the first user for the first user interface or the second user interface” (par. 0043; ‘For example, a high user proficiency can determine that a more sophisticated user device configuration for the user device and user interface is to be used.’).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Boettcher’s method of determining an appropriate alternative human interface by incorporating Priya’s user of user proficiency in order to switch interfaces based on proficiency levels. The combination tailors the user interface according to the capability of each individual user. (Priya: par. 0007)

Claim(s) 9, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boettcher in view of Chen et al. (US 20170090560 A1).

Regarding claim 9 (dep. on claim 3), Boettcher teaches environmental information.
However, Boettcher does not expressly teach distance, as in:
“wherein the environmental information includes the detection result of the distance between the output unit or the sensor unit and the first user, in a case where the distance between the output unit or the sensor unit and the first user is equal to or greater than a predetermined threshold, the interface control unit switches the user interface to be used by the first user to the first user interface, and in a case where the distance between the output unit or the sensor unit and the first user is less than the predetermined threshold, the interface control unit switches the user interface to be used by the first user to the second user interface.”
In a similar field of endeavor (user interface), Chen teaches:
“wherein the environmental information includes the detection result of the distance between the output unit or the sensor unit and the first user, in a case where the distance between the output unit or the sensor unit and the first user is equal to or greater than a predetermined threshold, the interface control unit switches the user interface to be used by the first user to the first user interface, and in a case where the distance between the output unit or the sensor unit and the first user is less than the predetermined threshold, the interface control unit switches the user interface to be used by the first user to the second user interface” (par. 0026; ‘If the given user 104, 106, 108 is further than a prescribed distance 126 from the display 102 the user interface of the user's mobile computing device changes to reflect different capabilities that can be used by a user that is not close to the display. For example, if the user 104, 106, 108 is within a prescribed distance 126 from the display 102 the user interface will be configured to allow the user to annotate the display, while if the user if further than the prescribed distance the user interface will be configured to point to the display.’).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Boettcher’s method of determining an appropriate alternative human interface by incorporating Chen’s mobile computing device in order to change the user interface based on different distances. The combination enables different functionality relative to the display based on the distance a given user is from the display. (Chen: par. 0037)

Regarding claim 17 (dep. on claim 3), the combination of Boettcher in view of Chen further teaches:
“wherein in a case where the first user and a second user are located in a predetermined range, the interface control unit switches the user interface to be used by the first user and the second user at least between the first user interface and the second user interface on the basis of a sensing result of a state of the first user and a sensing result of a state of the second user” (Chen: par. 0006; ‘One or more mobile computing device users are tracked relative to a display, such as, for example, a large non-touch-sensitive display, such as one that might be placed in a meeting room. The identity of each of the one or more mobile computing device users is obtained. Content shown on the display is based on a distance an identified mobile computing device user is from the display and the user's identity.’).

Regarding claim 18 (dep. on claim 17), the combination of Boettcher in view of Chen further teaches:
“wherein the interface control unit decides to allow the first user and the second user to use a user interface determined to be easier to use, between the first user interface and the second user interface” (Chen: par. 0030; ‘This provides cost-saving benefits and obviates the need for specialized hardware. Furthermore, some large display interaction implementations described herein allow information displayed for each user to be personalized so that information provided by each user on a large display can be attributed to them, making the information displayed more coherent and easier to understand.).


Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boettcher in view of Kulkarni et al. (US 20190033964 A1).

Regarding claim 11 (dep. on claim 3), Boettcher does not expressly teach a degree of concentration, as in:
“wherein the environmental information includes the detection result of the degree of concentration of the first user, in a case where a sensed degree of concentration of the first user is equal to or greater than a predetermined threshold, the interface control unit switches the user interface to be used by the first user to the first user interface, and in a case where the sensed degree of concentration of the first user is less than a predetermined threshold, the interface control unit switches the user interface to be used by the first user to the second user interface.”
In a similar field of endeavor (user interface), Kulkarni teaches:
“wherein the environmental information includes the detection result of the degree of concentration of the first user, in a case where a sensed degree of concentration of the first user is equal to or greater than a predetermined threshold, the interface control unit switches the user interface to be used by the first user to the first user interface, and in a case where the sensed degree of concentration of the first user is less than a predetermined threshold, the interface control unit switches the user interface to be used by the first user to the second user interface” (par. 0121; ‘receiving data from a sensor, the sensor to observe a gaze of a user; detecting gaze coordinates of the user's gaze; detecting the user's gaze within a predetermined threshold distance of the gaze coordinates for at least a predetermined time period; displaying an indicator as an object within the user interface at the gaze coordinates once the user's gaze occurs for at least the predetermined time period at the gaze coordinates; presenting a control window on the user interface at the gaze coordinates; and the control window includes, control objects that, in response to being selected by the gaze of the user, perform actions that change the user interface.’).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Boettcher’s method of determining an appropriate alternative human interface by incorporating Kulkarni’s gaze detection (i.e., concentration) in order to perform actions that change the user interface based on a user’s gaze.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boettcher in view of Indyk et al. (US 10649725 B1).

Regarding claim 12 (dep. on claim 3), Boettcher does not expressly teach approval or disapproval regarding a voice usage, as in:
“wherein the environmental information includes the information indicating approval or disapproval regarding a voice usage of the first user by the other users, in a case where the other users have a positive intention regarding a voice usage of the first user, the interface control unit switches the user interface to be used by the first user to the first user interface, and in a case where the other users have a negative intention regarding a voice usage of the first user, the interface control unit switches the user interface to be used by the first user to the second user interface.”
In a similar field of endeavor (user interface), Indyk teaches:
“wherein the environmental information includes the information indicating approval or disapproval regarding a voice usage of the first user by the other users, in a case where the other users have a positive intention regarding a voice usage of the first user, the interface control unit switches the user interface to be used by the first user to the first user interface, and in a case where the other users have a negative intention regarding a voice usage of the first user, the interface control unit switches the user interface to be used by the first user to the second user interface” (col. 8, lines 7-27; ‘The preferred interface mode (or its associated degree of customer satisfaction) may also have been determined implicitly (e.g., if paralinguistic features of voice input indicate the user felt a positive emotion when the preferred interface was used) or based on user conduct (e.g., if the user manually switched to the preferred interface mode).’).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Boettcher’s method of determining an appropriate alternative human interface by incorporating Indyk’s preferred interface mode based on paralinguistic features of voice input in order to switch modes based on positive or negative intention. The combination allows for determining a preferred mode of a user interface based on paralinguistic features of audio input. (Indyk: col. 1, lines 8-12)

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boettcher in view of Mukherjee et al. (US 20180241870 A1).

Regarding claim 13 (dep. on claim 3), Boettcher does not expressly teach:
“wherein the environmental information includes the information indicating a status of the other users, in a case where it is determined that at least one of the other users is concentrated on work, the interface control unit switches the user interface to be used by the first user to the second user interface, and in a case where it is determined that all of the other users are not concentrated on the work or are not working, the interface control unit switches the user interface to be used by the first user to the first user interface.”
In a similar field of endeavor (user interface), Mukherjee teaches:
“wherein the environmental information includes the information indicating a status of the other users, in a case where it is determined that at least one of the other users is concentrated on work, the interface control unit switches the user interface to be used by the first user to the second user interface, and in a case where it is determined that all of the other users are not concentrated on the work or are not working, the interface control unit switches the user interface to be used by the first user to the first user interface” (par. 0193; ‘In response to detecting the first gesture input 2802, the electronic device determines information related to appointments, meetings, events, etc., from messages/emails. Further, the processor 140 can be configured to add the information related to the appointment, the meeting, the event based notification, etc., to the calendar and display it in the third user interface 2808 (as illustrated in FIG. 28C).’).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Boettcher’s method of determining an appropriate alternative human interface by incorporating Mukherjee’s information regarding appointments, meetings, calendar events in order to switch interfaces according to whether a user is working or not working. 

Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boettcher in view of Hwang et al. (US 20190079657 A1).

Regarding claim 14 (dep. on claim 3), Boettcher does not expressly teach:
“wherein the environmental information includes the detection result of a posture of the first user, in a case where it is detected that the first user is standing, the interface control unit switches the user interface to be used by the first user to the first user interface, and in a case where it is detected that the first user is sitting, the interface control unit switches the user interface to be used by the first user to the second user interface.”
In a similar field of endeavor (user interface), Hwang teaches:
“wherein the environmental information includes the detection result of a posture of the first user, in a case where it is detected that the first user is standing, the interface control unit switches the user interface to be used by the first user to the first user interface, and in a case where it is detected that the first user is sitting, the interface control unit switches the user interface to be used by the first user to the second user interface” (par. 0055; ‘Next, the storage unit 335 according to one embodiment of the invention may store the motion data of the control device 300, the posture information derived according to the motion data, and/or rules for providing a control interface according to the posture change corresponding to the posture information.’).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Boettcher’s method of determining an appropriate alternative human interface by incorporating Hwang’s posture information in order to switch user interfaces dependent on a user’s posture, thus performing in a similar manner.

Regarding claim 15 (dep. on claim 3), the combination of Boettcher in view of Hwang further teaches:
“wherein the environmental information includes the detection result regarding a visual field of the first user, in a case where it is determined that the first user is not able to visually recognize a front of the first user, the interface control unit switches the user interface to be used by the first user to the first user interface, and in a case where it is determined that the first user is able to visually recognize the front of the first user, the interface control unit switches the user interface to be used by the first user to the second user interface” (Hwang: par. 0074; ‘As shown in the upper part of FIG. 6, the user may stand facing the front (i.e., the 12 o'clock position in FIG. 6), and the control device 300 may also be facing the front at this time. In this case, the control interface may display a plurality of external devices 400 disposed in the front, according to a positional relationship between the control device 300 and each of the external devices 400.’).

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boettcher in view of Gunn et al. (US 20170213553 A1).

Regarding claim 16 (dep. on claim 3), Boettcher does not expressly teach:
“wherein the environmental information includes the information indicating a usage status of a voice input by the first user, in a case where the first user has used a voice input within a predetermined time, the interface control unit switches the user interface to be used by the first user to the first user interface, and in a case where the first user has not used the voice input within the predetermined time, the interface control unit switches the user interface to be used by the first user to the second user interface.”
In a similar field of endeavor (user interface), Gunn teaches:
 “wherein the environmental information includes the information indicating a usage status of a voice input by the first user, in a case where the first user has used a voice input within a predetermined time, the interface control unit switches the user interface to be used by the first user to the first user interface, and in a case where the first user has not used the voice input within the predetermined time, the interface control unit switches the user interface to be used by the first user to the second user interface” (par. 0045; ‘Thus in operation block 501, if the same command segment is detected within a preset time interval, the speech segment monitor 207 may command the display manager 215 to force a display breath after updating the frame buffer 217 using a specific graphic object retrieved from the display graphics 223. As shown in operation block 503, after the time interval is expired, the display manager 215 may cause a forced display breath and may also provide a user prompt with help information.’).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Boettcher’s method of determining an appropriate alternative human interface by incorporating Gunn’s speech segment monitor and display manager in order to switch interfaces based on whether a voice or speech input has been received within a time period. 

Conclusion
Other pertinent prior art are listed in PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK VILLENA whose telephone number is (571)270-3191. The examiner can normally be reached 10 am - 6pm EST Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK . VILLENA
Examiner
Art Unit 2658



/MARK VILLENA/Examiner, Art Unit 2658